Citation Nr: 1455242	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, as secondary to PTSD.

2.  Entitlement to an initial rating in excess of 10 percent prior to February 7, 2011; in excess of 30 percent from February 7, 2011, and prior to October 5, 2011; and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 5, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In a December 2008 rating decision, the RO granted service connection for PTSD with an evaluation of 10 percent, effective September 23, 2005.  In a December 2012 Supplemental Statement of the Case and a March 2013 rating decision, the RO increased the rating for PTSD from 10 percent to 30 percent, effective February 7, 2011; and from 10 percent to 70 percent, effective October 5, 2011.  This was not a full grant of the benefit sought, and the appeal continues.  

In the March 2013 rating decision, the RO also granted a TDIU effective as of August 1, 2012, based on a determination of unemployability due to the PTSD, as well as meeting the percentage threshold criteria for a schedular TDIU on that date.  It appears that the RO assigned this effective date, instead of October 5, 2011 (the date on which the Veteran met the schedular percentage threshold for TDIU based on a 70 percent rating for PTSD), because August 1, 2012, was the date on which the rating for prostate cancer and residuals was decreased from 100 to 40 percent.  

The Veteran has consistently asserted that he has been unemployable due to PTSD since 2002.  As such, his claim for TDIU is part and parcel of his claim for a higher initial rating, and the question of whether a TDIU is warranted for the entire appeal period remains on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Finally, in a July 2013 rating decision, the RO denied service connection for sleep apnea, as secondary to PTSD.  The Veteran appealed from this determination.

The Veteran testified at a formal hearing before a Decision Review Officer (DRO) in February 2011, and at a Board hearing in June 2014; a transcript of each hearing is of record.  The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of service connection for sleep apnea, as secondary to PTSD, and TDIU prior to October 5, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 5, 2011, the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity due to symptoms of a nature and severity most nearly approximating those contemplated by a 50 percent disability rating.

2.  For the period beginning October 5, 2011, the Veteran's service-connected PTSD did not result in total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, prior to October 5, 2011, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 70 percent from October 5, 2011, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the information and evidence necessary to substantiate his service connection claim in October 2005.  Then, in August 2006, it notified him of the information about how to establish a disability rating and effective date, in compliance with Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  Both notices were provided prior to the initial adjudication of the claim in December 2008.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  Further, the Veteran and his representative indicated actual knowledge of the requirements for a higher rating during the DRO and Board hearings, and the DRO and the undersigned asked questions to elicit pertinent information and try to substantiate the claim.  Indeed, new VA examinations and medical evidence were obtained in response to his arguments.

All available identified, outstanding medical records were obtained.  These included VA, Veterans Center, and some private psychological treatment records.  The Veteran was notified in October 2007 and August 2012 of the unsuccessful efforts to obtain certain records, and allowed an opportunity to provide them. 

The Veteran was afforded a VA examination for his PTSD in December 2008.  He was informed in his February 2011 DRO hearing that he would be scheduled for a second VA examination.  The AOJ, however, found that such examination was not warranted as there was sufficient evidence of record to rate the Veteran's mental disability.  See December 2012 Statement of the Case.  In a May 2012 deferred rating decision, the RO indicated that it contacted the Veteran and he agreed that no VA examination was needed.  There is no argument or indication that a second VA examination should have been afforded or that the evidence does not accurately reflect the Veteran's symptoms.  Likewise, there is no argument or indication that the severity of his symptoms has changed, or that further medical evidence is needed.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged rating must be considered.  Fenderson v. Brown, 12 Vet. App. 110, 126-27 (1999)

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected PTSD has been assigned an initial 10 percent rating, effective September 23, 2005; a 30 percent rating, effective February 7, 2011; and a 70 percent rating, effective October 5, 2011.  He was also assigned a schedular TDIU, effective August 1, 2012, based on his PTSD.

Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 50 percent, but no higher, prior to October 5, 2011.  He, however, does not meet the criteria for a rating higher than 70 percent from that point forward.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the period prior to October 5, 2011, the medical and lay evidence shows that the Veteran was distrustful and hypervigilant; had flattened or restricted affect; had difficulty with short term memory and sequencing events in an accurate time frame, as well as concerns about long-term memory loss; had sleep impairment with nightmares; had feelings of detachment; avoided conversations and activities; sometimes felt intense psychological distress at reminders; and had an exaggerated startle response.  See, e.g., June 2007 and July 2007 VA treatment records; December 2008 VA examination; February 2011 DRO hearing.  With regard to social impairment, a December 2006 (received in March 2007) letter from a treating provider states that the Veteran's PTSD led him to a divorce and injured his relationship with his two sons, a sentiment that the Veteran reported in a July 2007 VA treatment record.

The Veteran's GAF scores during this period have ranged from 50 to 65.  See treatment records from June 2007, November 2007, and July 2009; December 2008 VA examination.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  Similarly, medical professionals have indicated that the Veteran had mild, moderate to severe impairment, or was coping well, depending on the GAF score.  The GAF score is not conclusive of overall impairment.

The Veteran's symptoms do not merit a rating higher than 50 percent, prior to October 5, 2011.  The evidence consistently shows that the Veteran has not had suicidal ideation or obsessional rituals which interfere with routine activities; his speech has consistently been at a normal rate and rhythm; and his mental reasoning has been described as adequate, coherent, and logical.  See, e.g., treatment records from June 2006, November 2007, March 2008, and October 2011; December 2008 VA examination.  Although the Veteran has reported feeling depressed and having anxiety attacks due to unexpected sounds, these have not been continuous or affected his ability to function independently, appropriately and effectively.  He has not reported impaired impulse control or spatial disorientation, and there is no evidence that indicates neglect of his personal appearance.  

The Veteran has not worked since he retired early from the fire department in 2002.  He has stated that he doesn't work because he is afraid of encountering situations that will provoke memories, trigger old feelings, engage his hyper-alertnesss and/or cause him to become depressed.  See February 2009 statement.

As for the Veteran's ability to establish and maintain effective relationships, the evidence shows that he had some friends and turned to them in times of emotional need, and that he had a good relationship with his sons and his ex-wife, even before remarrying her.  See treatment records from December 2005, November 2007, and March 2008; December 2008 VA examination; February 2011 DRO hearing transcript.  

Although the Veteran has stated that he has difficulty in adapting to stressful work conditions, the Board finds that his symptomatology most nearly approximates the criteria for a 50 percent disability rating for this period.  

The Board notes that the Veteran was assigned a 70 percent rating, from October 5, 2011, forward, based on symptoms and GAF scores similar to those reported prior to that date.  The 70 percent rating appears to be based on a finding of "marked impairment/distress in occupational/social functioning."  See October 2011 VA psychiatry intake examination.  Nevertheless, the evidence shows that prior to October 5, 2011, the Veteran's types of symptoms and resulting occupational and social impairment did not rise to the level of a 70 percent rating.

In the June 2014 hearing, the Veteran's representative argued that the Veteran's history of homelessness and drug abuse entitle him to a 100 percent rating from September 23, 2005, forward.  The evidence, however, shows that the homelessness and drug abuse had stopped shortly before the effective date of service connection.  See March 2008 VA treatment record; February 2011 DRO hearing transcript.  

The AOJ assigned a rating of 70 percent for PTSD for the period beginning in October 5, 2011.  The evidence of record does not warrant a rating higher than 70 percent for this period.  The evidence shows that the Veteran's thought processes and communication have been within normal levels.  It has consistently been noted that he does not have delusions or hallucinations.  See VA treatment records from October 2011 and July 2012 (in Virtual VA).  There are no reports of grossly inappropriate behavior.  Treating providers have consistently noted that he had no suicidal or homicidal ideation.  There are no reports of an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name.  Furthermore, the evidence does not establish total social impairment due to PTSD, so as to warrant the higher rating of 100 percent for this period.  Rather, as stated above, the evidence shows that the Veteran has some friends and relationships with his sons, and that he remarried his ex-wife, as noted in a July 2013 report of general information and suggested by an April 2014 statement from the Veteran's wife.  Accordingly, a rating in excess of 70 percent is not warranted for the period from October 5, 2011, forward.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The AOJ assigned staged ratings, based on a determination that the Veteran's PTSD was manifested by symptomatology that warranted different ratings during distinct time periods in the course of this appeal.  See Fenderson, 12 Vet. App. at 126-27.  As discussed above, the Board has modified the staged ratings to better reflect the severity of the Veteran's symptoms during the periods on appeal; however, no further staging is necessary.  See id.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD, as discussed above.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Veteran contends that he has been unemployable since 2002 due to his PTSD and is, therefore, entitled to a TDIU during the entire appeal period.  This issue is addressed in the remand portion of this decision.

A higher initial rating of 50 percent for PTSD for the period prior to October 5, 2011, is being granted based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a higher rating for the period prior to October 5, 2011, and a rating in excess of 70 percent for the period beginning October 5, 2011.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

An initial rating of 50 percent for PTSD for the period prior to October 5, 2011, is granted.

A rating in excess of 70 percent for PTSD for the period beginning October 5, 2011, is denied.


REMAND

As to the Veteran's claim of service connection for sleep apnea, as secondary to his PTSD, the July 2013 VA examiner provided a reasoned opinion for why the disorder was not caused by PTSD; however, he did not address the aggravation prong of secondary service connection.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  An adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With respect to the TDIU, the Veteran and his representative contend that he has been unemployable due to his service-connected PTSD since 2002 and is, therefore, entitled to TDIU during the entire appeal period.  See, e.g., December 2012 formal claim for TDIU, February 2011 and June 2014 hearing transcripts.  

As noted above, the AOJ granted a 70 percent rating for PTSD, effective as of October 5, 2011, and a TDIU effective as of August 1, 2012, based on PTSD.  This appears to have been based on the October 5, 2011, treatment record and 70 percent rating for PTSD.  The Veteran had also been granted a 100 percent disability rating for prostate cancer, effective as of November 4, 2009, and SMC under section (s) effective as of October 5, 2011.  The TDIU was made effective when the prostate cancer rating was reduced to 40 percent.  

The Board has granted a 50 percent initial rating for PTSD herein, effective prior to October 5, 2011.  Otherwise, prior to October 5, 2011, the Veteran was rated as 10 percent disabled for lacerating scars, and 10 percent disabled for flat feet.  These combined for a disability rating of 60 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran does not meet the schedular percentage threshold for TDIU prior to October 5, 2011.  See 38 C.F.R. § 4.16(a).  

There is, however, evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to October 5, 2011.  See 38 C.F.R. § 4.16(b).  In addition, the Board finds that a retroactive medical opinion as to the Veteran's employability during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the July 2013 VA sleep apnea examiner, or another examiner if that examiner is unavailable, to provide an addendum opinion.  

The examiner should respond to the following:

Was the Veteran's sleep apnea at least as likely as not (probability of 50 percent or more) proximately aggravated (meaning permanently worsened beyond its natural progression) by his PTSD?

The examiner must provide an explanation for any opinion offered, which takes into account all available lay and medical evidence.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's lay statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered with the other evidence of record.

If an opinion cannot be offered without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

2.  Also, forward the entire claims file to an appropriate medical professional for a retrospective medical opinion as to the Veteran's employability.  The examiner should review the claims file and note such review in the report.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's PTSD, alone or together with other service-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation at any point prior to October 5, 2011.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  

The examiner should provide a complete rationale, with consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state and explain why a non-speculative opinion cannot be offered. 

3.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities precluded him from securing and following gainful employment at any point prior to October 5, 2011.

4.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


